DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s request for continued examination. Claims 1 and 20 have been amended, claims 16 and 19 have been cancelled, and thus claims 1-15, 17-18 and 20-22 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 18, 20, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gelinas (U.S. PG Pub. 2003/0029454) in view of Ho (U.S. PG Pub. 2006/0096598) in further view of Lynch (U.S. PG Pub. 2009/0000623).
Regarding claim 1, Gelinas discloses a personal respiratory protection device for use by a wearer (Fig. 1 Respirator (10)), comprising: a respirator body having a periphery (Fig. 7 the combination of filter (12), cover (24), and second part (92) make up the respirator body; periphery about continuous surface (28)), a filter media forming at least part of the respirator body (Fig. 7 filter (12)), and a gasket (Fig. 7 first part (90)), the gasket being located at the periphery and extending along at least a portion of its length (Fig, 7 when connected, gasket (90) will be located at periphery (28); wherein the gasket forms a central aperture (Par. [0007]-Par. [0008]; Fig. 6 reproduced below the gasket (90) with a central aperture for receiving the nose and mouth of a patient); wherein the gasket is formed of a flexible elastomeric material and is contoured (Par. [0003] discloses the mask contouring to the face of the user; Par. [0026]), the contour comprising a ridge that projects away from the periphery and the central aperture and wherein the ridge acts as a barrier to exhalation vapors (Fig. 6 reproduced below shows the gasket (90) comprising a ridge/ peak of (90) projecting away from the periphery and central aperture; Par. [0026] discloses the use of flexible elastomeric material thus capable of flexing; Par. [0007] discloses a cup shaped portion for sealingly engaging a face of a wearer and covering the nose and mouth of the wearer and thus functionally is capable of acting as a vapor barrier) the ridge is adapted to deform against the face of the wearer (Par. [0026] discloses first part (90) being made of a soft, flexible elastomeric material capable of flexing and thus deform against a user’s face; Par. [0027]).
Gelinas does not explicitly disclose a vapor impermeable elastomeric material or an indent. 
However, Ho teaches a vapour impermeable flexible elastomeric material (Par. [0062] discloses the seal being made of thermoplastic elastomer such as (TPE), as disclosed in applicant’s publication, TPE is vapor impermeable (Par. [0042]) and an indent (Par. [0090]; Fig. 18 thinned region (152)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gasket of the modified device of Gelinas to incorporate a gasket being made of TPE and to have an indent as taught by Ho. The skilled artisan would have been motivated to make the modification in order to prevent the use of a polyurethane capsule to restrain the geometry of cushion and will result in a better seal (Ho, Par. [0014]). Further, the indent will create a seal 
The modified device of Gelinas does not disclose at least a portion of the ridge is angled towards the periphery.
However, Lynch teaches at least a portion of the ridge is angled towards the periphery (Par. [0030]-Par. [0031]; Fig. 10 reproduced below shows a gasket and a ridge angled toward the periphery; Further Fig. 16 reproduced below shows the gasket and a ridge angled toward the periphery the angled ridge can be seen on the face contacting portion (24)) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gelinas to incorporate at least a portion of the ridge to be angled toward the periphery as taught by Lynch. The skilled artisan would have been motivated to make the modification in order to provide a comfortable and better seal between the patient’s face and the mask cushion. 

    PNG
    media_image1.png
    692
    598
    media_image1.png
    Greyscale








[AltContent: arrow][AltContent: textbox (Central Aperture)]
































    PNG
    media_image2.png
    401
    604
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    337
    520
    media_image3.png
    Greyscale

Regarding claim 2, the modified device of Gelinas has the ridge causes the personal respiratory device to sit at an angle to the face of the wearer (Gelinas, Par. [0003] disclose the mask contouring to user’s face; Par. [0027] discloses the respirator engaging many different faces and thus would sit at an angle).
Regarding claim 3, the modified device of Gelinas has the indent is adapted to accommodate the nose of the wearer (Ho, Par. [0090]; Fig. 18 thinned region (152)).
Regarding claim 4, the modified device of Gelinas has a headband means to secure the personal respiratory device onto a wearer such that the gasket flexes and conforms to the facial features of the wearer (Gelinas, Par. [0026]; Par. [0037]).
Regarding claim 5, the modified device of Gelinas has the headband means are adjustable, such that when the adjustable headband means are adjusted the gasket flexes and conforms to the facial features of the wearer (Gelinas Par. [0003], Par. [0026]).
Regarding claim 6, the modified device of Gelinas has the ridge is deformable such that the gasket fits substantially flush against the nose and cheeks of a wearer (Gelinas, Par. [0026] discloses a flexible gasket (90) thus capable of fitting flush against the user).
Regarding claim 7, the modified device of Gelinas has the gasket extends along substantially the entire periphery (Gelinas, Fig. 3 shows gasket (90) along the entire periphery (28)).
Regarding claim 8, the modified device of Gelinas has the gasket fits substantially flush against the nose, cheeks and chin of a wearer (Gelinas, Fig., 1 shows respirator (10) over the face of the user).
Regarding claim 9, the modified device of Gelinas has the ridge is formed from a local increase in thickness of elastomeric material (Ho, Par. [0089]- [0090] and Fig. 18 shows a thinned region (152) going to a thicker region (148)]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gelinas to incorporate the ridge formed from a local increase in thickness of elastomeric material as taught by Ho. The skilled artisan would have been 
Regarding claim 10, the modified device of Gelinas has the ridge is formed in the region of the gasket that contacts the nose of a wearer during use (Gelinas, Fig. 1; Fig.6 reproduced above shows the ridge; Fig. 7 shows gasket (90) extending around the entire periphery thus contacting the nose of a user).
Regarding claim 11, the modified device of Gelinas has the contour is substantially V-shaped (Gelinas, Fig. 7 shows gasket (90) in a V-shape).
Regarding claims 12 and 13, the modified device of Gelinas has the gasket comprising a thermoplastic elastomer (TPE) and injection molded (Ho, Par.? [0014] and par. [0062] discloses TPE and is known to be injection molded).
Regarding claim 14, the modified device of Gelinas has the filter media is in the form of a cover (Gelinas, Fig. 7 Filter cover (12)), and the respirator body comprises an inner cup shaped support (Gelinas, Fig 7 inner cup support (92)) and the filter media is overlaid on the inner cup shaped support (Gelinas, Fig. 7 shows an exploded view of respirator (10) and thus filter (12) would be overlaid inner cup support (92)).
Regarding claim 15, the modified device of Gelinas has the cover and the inner cup shaped support are joined at the periphery of the respirator body (Gelinas, Par. [0028]; Fig. 7 flange portion (18c) joins at periphery (28)).
Regarding claim 18, the modified device of Gelinas has the gasket comprises a sheet- like elastomeric material (Gelinas, Fig. 6 gasket (90) as a sheet; Par. [0026]).
Regarding claim 20, the modified device of Gelinas further discloses the ridge being adapted to deform towards the periphery (Gelinas, Par. [0026] discloses a flexible first part (90) thus providing evidence the ridge is able to deform in all directions)
Regarding claim 21, the modified device of Gelinas further discloses the contour of the gasket further comprises a flexion point disposed on the ridge, wherein the gasket is adapted to flex about the  
Regarding claim 22, the modified device of Gelinas further discloses the flexion point is formed from a local reduction in thickness of the flexible elastomeric material (Ho, Par. [0089]-Par. [0090] and Fig. 18 shows a thicker region (148) going to a thinned region (152)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gelinas to incorporate the flexion point being formed from a local reduction of the flexible elastomeric material as taught by Ho. The skilled artisan would have been motivated to make the modification in order to provide a comfortable seal between the mask and user’s face in a way that will contour with the peaks and valleys of a user’s face (Ho, Par. [0090])
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gelinas  in view of Ho in further view of Lynch as applied above to claim 1 in further view of Gebrewold (U.S. PG Pub. 2012/0125341).
Regarding claim 17, the modified device of Gelinas does not have a maintenance- free respirator device.
Gebrewold to have a maintenance free respirator device (Par. [0002] discloses a filtering face piece respirator as being disposable, thus is a maintenance free device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gelinas to incorporate a maintenance free respirator as taught by Gebrewold. The skilled artisan would have been motivated to make the modification in order to provide for a respirator that has not been used by another person and thus is sterilized.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 17-18 and 20-22 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14, 16-17and 19-20 of co-pending Application No. 14/912,191 Although the claims at issue are not identical, they are not patentably distinct from each other. The claims are identical except for the instant application recited “the gasket is formed of a vapour 
Claims 1-15, 17-18 and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Pat. 10,639,506. Although the claims at issue are not identical, they are not patentably distinct from each other. The claims are identical except for the instant application recited “the gasket is formed of a vapour impermeable flexible elastomeric material” and “the ridge is adapted to be deformable and deform towards the periphery”. This differs from the co-pending application which recites “wherein the gasket comprises a sheet-like elastomeric material” and “the gasket comprises a central aperture and the ridge extends toward the central aperture”. The gasket of the U.S. Patent discloses a flexible gasket which includes the ridge, and thus anticipates the claims of the instant application because the gasket incudes a ridge capable of flexing and is thus the same as “deformable towards a periphery”. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. Applicant argues the prior art of Lynch fails to disclose the ridge is adapted to deform against the face of the wearer, however, as seen above the ridge of Gelinas is adapted to deform against the face of the wearer. As see in Par. [0026] discloses first part (90) being made of a soft, flexible elastomeric material capable of flexing and thus deform against a user’s face. Further, applicant argues the ridge of Lynch does not contact the face of the wearer, however, as seen in Par. [0030] and Fig. 10-17, Lynch discloses a face contacting portion (24) thus the ridge (i.e. peak of the face contacting portion (24)) does contact the face of a wearer.
Applicant argues the prior art of Gebrewold fails to disclose elements found in claim 17. However, as seen in Par. [0002] discloses a filtering face-piece respirator being light weight, easy to use and are disposable. The mask being disposable can be seen as a maintenance free mask. Further one of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        3/11/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785